Citation Nr: 0603310	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  02-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated 20 percent disabling, 
effective April 3, 2002 and 10 percent prior to April 3, 
2002.  

2.  Entitlement to an effective date earlier than April 3, 
2002 for a 20 percent evaluation for service-connected 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION


The veteran had active service from June 1970 to December 
1971 and from December 1974 to September 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  When the case was before the Board 
in February 2001 on the issue of entitlement to an increased 
rating for left knee disability, it was remanded for further 
RO action.  While the case was in remand status, the RO 
increased the evaluation for the veteran's left knee 
disability to 20 percent, effective April 3, 2002.  The 
veteran continues to appeal for a higher rating.  He also 
maintains that an earlier effective date for the 20 percent 
rating for his left knee disorder is warranted.  

While the case was in remand status, the veteran appealed a 
rating decision denying his claim for service connection for 
skin disability on a secondary basis.  In an April 2005 
rating action, the claim for service connection was granted.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by a noncompensable degree of limitation of 
motion; no more than slight instability or subluxation of the 
knee has been clinically shown or demonstrated.  

2.  Beginning April 3, 2003, the veteran's service-connected 
left knee disability was manifested by episodes of locking 
pain and joint effusion.  





CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the left knee disability have not been met at any 
time during the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2005).  

2.  The criteria for an effective date prior to April 3, 
2002, for the award of a 20 percent rating for the left knee 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall  .  .  . take due account of the rule of 
prejudicial error")."  Id at 121.  However, the Court also 
stated that the failure to provide such notice in connection 
with adjudications prior to enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the veteran was provided with the notice 
required by the VCAA by correspondence dated in November 
2001.  Although the RO did not specifically request him to 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  In particular, post service 
treatment records in connection with his claims have been 
obtained and associated with the claims folder.  In addition, 
he has been provided several appropriate VA examinations in 
connection with the claims.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  

Following provision of the required notice and the completion 
of all indicated development, the originating agency 
readjudicated the veteran's claim.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of the claims by 
the originating agency were harmless and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.  


II.  Factual Background

An April 1997 VA hospital record shows that the veteran was 
seen with complaints left knee pain with buckling.  On 
examination, no swelling was shown.  Tenderness around the 
knee cap was shown.  Mild laxity of the medial collateral 
ligament was noted, but there was no laxity of the lateral or 
medial collateral ligaments.  The diagnostic assessment was 
mild anterior collateral ligament deterioration and 
degenerative joint disease of the left knee.  

A September 1997 VA radiology report reflects a diagnostic 
impression of mild patellofemoral joint degeneration with 
minimal tibial spine spiking present.  

An October 1997 record noted mild drawer's sign of the left 
knee and some laxity of the lateral collateral ligament.  No 
effusion was shown.  

On VA examination in July 1999, the veteran indicated that he 
injured his left knee in 1973 during physical training.  He 
said that he had swelling and locking of the left knee.  He 
stated that his left knee hurt all of the time and hurt more 
when he squats.  He said that he worked as a welder and 
missed work approximately one to two times per month due to 
his left knee symptoms.  He denied a history of surgery on 
the left knee.  He described no history of inflammatory 
arthritis or any history of dislocation or subluxation of the 
knee.  On physical examination he had 4/5 motor strength in 
his quadriceps and hamstrings.  He had +3 effusion in the 
left knee and a patellar grind.  The veteran's left knee was 
stable to varus and valgus stress.  Range of motion testing 
revealed full extension to 130 degrees of flexion.  The 
veteran did complain of pain with flexion past 90 degrees.  
No medial or lateral joint line tenderness was shown.  The 
diagnostic impression was degenerative changes of the left 
knee, chondromalacia patella and possible chronic meniscal 
degenerative changes of the left knee.  

A July 1999 VA physical therapy record notes that the veteran 
was seen for evaluation of patellofemoral disease.  The 
veteran noted that driving and sitting for long periods of 
time exacerbated his condition.  On objective examination, 
the veteran had 30 degrees of full extension as a position of 
comfort.  The veteran reported daily, throbbing pain.  No 
instability was noted.  

A July 1999 VA X-ray study of the left knee revealed a small 
suprapatellar effusion.  There was also mild degenerative 
changes in all three joint compartments without significant 
joint space narrowing or malalignment.  There was no patellar 
tilt.  

On VA examination in April 2002, the veteran indicated that 
his knee problems included swelling, clicking and popping but 
no giving way.  Range of motion testing was from 0 to 120 in 
the left knee.  He experienced pain past 80 degrees of 
flexion.  He was stable to anterior, posterior, varus and 
valgus stress.  There was significant patellofemoral 
crepitance on the left side with slight medial tenderness to 
palpation.  There was no lateral joint line tenderness to 
palpation.  Posterior joint lines were non-tender to 
palpation.  There were no focal motor or sensory deficits in 
the left lower extremity.  X-rays studies reflected no 
findings of subluxation or instability.  The veteran did have 
occasional locking and swelling depending on his level of 
activity and some loss of range of motion.  He was only able 
to flex to 120 degrees.  The veteran had no ankylosis of the 
left knee.  The left knee may exhibit weakened movement, 
fatiguability or incoordination secondary to his instability 
depending on the level of activity.  In assessing the amount 
of additional loss of range of motion, possibly 10 to 20 
degrees was determined to be a feasible number.  The examiner 
felt that pain could definitely limit his functional ability 
during flare-ups and approximately 10 to 20 degrees of 
functional degree of range of motion loss secondary to pain 
during flare-ups.  

VA X-ray studies of the left knee performed in April 2002 
shown a marginal osteophyte on a lateral tibial spine.  There 
was no degenerative change of the patellofemoral, medial or 
lateral joint compartments.  Joint spacing was maintained.  

A January 2003 physical therapy consultation report notes 
that the veteran complained of left inferior lateral and 
medial joint line pain of the left knee.  Tenderness to 
palpation at the medial joint line of the left knee was 
objectively noted.  Range of motion testing revealed 96 
degrees of active motion with pain and 100 degrees of passive 
motion with pain.  Some instability of the left knee on 
valgus/varus stress with pain.  No anterior or posterior 
instability was noted on either knee.  The diagnostic 
assessment was possible medial meniscal involvement.  

VA radiology records dated in March 2003 reflect a diagnostic 
impression of mild degenerative joint disease of both knees.  

A December 2003 VA medical report notes that on examination 
of the veteran's musculoskeletal system, full range of motion 
of all joints was noted.  Mild laxity of the collateral 
ligaments of the knees.  No synovitis or muscle atrophy was 
shown.  

On VA examination in November 2004, the veteran complained of 
pain, stiffness, and swelling of the left knee.  He denied 
heat or redness.  He said that he had occasional episodes of 
giving way.  He had difficulty with squatting, kneeling, and 
climbing stairs.  On physical examination of the left knee he 
had a 0 to 135 degree arc of motion.  He had mild 
patellofemoral crepitus.  There was mild tenderness to 
palpation of the medial patellofemoral ligament.  He had mild 
medial joint line tenderness.  The diagnosis was very mild 
chondromalacia  of the patella and medial joint arthrosis.  
The examiner opined that his knee symptoms would not be 
markedly limiting or really limiting at all in terms of daily 
function.  No evidence was found that the range of motion was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  




III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to these disabilities.  

IV.  Analysis

The medical evidence shows that the veteran's left knee 
disorder is essentially manifested by very slight limitation 
of motion characterized by painful motion in the range of 90 
degrees with pain to 135 degrees.  Limitation of motion to 
this degree is considered noncompensably disabling under 
Diagnostic Codes 5260, 5261; Even with consideration of all 
pertinent disability factors, it is clear that the limitation 
of flexion did not more nearly approximate limitation to 30 
degrees prior to April 3, 2002 or flexion limited to 15 
degrees since April 3, 2002.  In addition, the medical 
evidence consistently demonstrates that the veteran has 
virtually no limitation of extension of the left knee.  Some 
mild laxity of the left knee has been shown but none that 
could be characterized as more than slight at any point 
during the appeal period which would warrant no more than a 
10 percent evaluation.   

In this case, there is no evidence of locking of the left 
knee or of any effusion into the left knee joint until the 
clinical findings reported on VA examination in April 3, 
2002.  As a result of such objective findings, the RO 
determined that a 20 percent evaluation was warranted, 
effective April 3, 2002 under Diagnostic Code 5258.  However, 
there were no findings prior to April 3, 2002 which would 
warrant a rating in excess of 10 percent under that 
Diagnostic Code or any other applicable code.  Moreover, 
since 20 percent is the maximum disability rating under 
Diagnostic Code 5258, there is no basis to grant a higher 
evaluation for the left knee disorder under that code.  In 
this regard, it is noted that the findings of  only 
occasional "locking" of the left knee are contained in some 
records but frequent episodes of locking pain have not been 
reported or clinically demonstrated.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue at any time during the appeal period.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability at 
issue, and the manifestations of his left knee disability is 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


III. Earlier Effective Date for a 20 percent Rating for the 
left Knee Disability

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2005). 

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

After careful review of the record, the Board finds that an 
effective date prior to April 3, 2002, for the grant of a 20 
percent rating for the left knee disorder is not warranted.  
As noted above, the first date that it was factually 
ascertainable that a 20 percent rating was warranted for the 
left knee disorder was April 3, 2002, the date of the VA 
examination which reflected findings of episodes of locking 
pain in the knee under Diagnostic Code 5258.  

As previously noted, the effective date for an award of an 
increased evaluation will be the date of receipt of the claim 
or date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  In the case at hand, the date that 
entitlement arose is April 3, 2002.  Therefore, the proper 
effective date is April 3, 2002.  

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
There simply is no appropriate basis for assignment of an 
effective date for a 20 percent rating for the left knee 
disorder earlier than April 3, 2002.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently rated 20 percent disabling, 
effective April 3, 2002 and 10 percent prior to April 3, 2002 
is denied.  

Entitlement to an effective date earlier than April 3, 2002 
for a 20 percent evaluation for service-connected 
chondromalacia of the left knee is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


